Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This application is a CON of S.N. 16/062,137 (filed 06/14/18, now US 11,171,294), which application is a 371 of PCT/EP2016/001905 (filed 11/15/15).
	Applicant should update the CON data at page 1 of the instant specification to reflect the above current data.
	The Preliminary Amendment filed 12/22/21 is entered.
	Claims 42-62 are pending.
	The Substitute Specification (and Abstract) filed 12/22/21 is/are entered.
The Drawing filed 12/22/21 is objected to:
	37 CFR 1.84(u)(1) states (emphasis added):
The different views must be numbered in consecutive Arabic numerals, starting with 1, independent of the numbering of the sheets and, if possible, in the order in which they appear on the drawing sheet(s). Partial views intended to form one complete view, on one or several sheets, must be identified by the same number followed by a capital letter. View numbers must be preceded by the abbreviation "FIG." Where only a single view is used in an application to illustrate the claimed invention, it must not be numbered and the abbreviation "FIG." must not appear.

	Accordingly, applicant should submit a corrected Drawing without “Figure 1” and amend the specification to –-the Drawing-—(each occurrence).
	The IDS filed 11/09/21 has been considered.  An initialed copy accompanies this action.
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892 or by applicant on form PTO-1449, they have not been considered.
The examiner will consider information which has been considered by the Office in a parent application (other than an international application; see subsection I., above) when examining: (A) a continuation application filed under 37 CFR 1.53(b), (B) a divisional application filed under 37 CFR 1.53(b), or (C) a continuation-in-part application filed under 37 CFR 1.53(b). A listing of the information need not be resubmitted in the continuing application unless the applicant desires the information to be printed on the patent. If resubmitting a listing of the information, applicant should submit a new listing that complies with the format requirements in 37 CFR 1.98(a)(1)  and the timing requirements of 37 CFR 1.97. Applicants are strongly discouraged from submitting a list that includes copies of PTO/SB/08 or PTO-892 forms from other applications. A completed PTO/SB/08 form from another application may already have initials of an examiner and the application number of another application. This information will likely confuse the record. Furthermore, when the spaces provided on the form have initials of an examiner, there are no spaces available next to the documents listed for the examiner of the subsequent application to provide his or her initials, and the previously relevant initials may be erroneously construed as being applied for the current application.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 58 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Dependent claim 58 recites a Markush group of “organic functional materials” different in scope from the Markush group recited in independent claim 42.  The dependent claim therefore encompasses materials outside the scope of the independent claim.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 42, 44-49, 52-62 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nagayama et al 2009/0033208.
	Nagayama et al 2009/0033208 discloses film-forming composition that attains an improvement in the solubility of a hole-injecting/transporting material and/or an electron-accepting compound and has a drying rate appropriate for stable formation of a uniform coating film, being suitable for the formation of a hole-injecting/transporting layer. This composition comprises a hole-injecting/transporting material and/or an electron-accepting compound and a liquid in which the hole-injecting/transporting material and/or the electron-accepting compound are dissolved. This liquid mainly contains a solvent whose molecule has an aromatic ring and/or an aliphatic ring and an oxygen atom and which has either a boiling point of at least 200C or a vapor pressure of 1 torr or lower at 25C (Abstract).  Each of the disclosed hole injecting/transport materials and electron accepting compounds meet the instant Markush group elements of “organic functional material” (0064-0079; 0085), and the reference teaches preferred first solvents (and solvent mixtures) including aromatic esters: methyl benzoate, ethyl benzoate, isopropyl benzoate, propyl benzoate, n-butyl benzoate (0043-0045; 0062; Table 1).  Additionally, each of examples 1, 3-11, 13-23 contain ink compositions within the scope of the claimed formulations, including the dependent claims 43-47 reciting sub-species of instant General Formula II, and the recited properties/percentages of dependent claims 48, 49, 52-62.  The reference specifically or inherently meets each of the instantly claimed limitations. 
	The reference is anticipatory.
	Dependent claim 62 is a “product-by-process” article claim.  "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (Claim was directed to a novolac color developer. The process of making the developer was allowed. The difference between the inventive process and the prior art was the addition of metal oxide and carboxylic acid as separate ingredients instead of adding the more expensive pre-reacted metal carboxylate. The product-by-process claim was rejected because the end product, in both the prior art and the allowed process, ends up containing metal carboxylate. The fact that the metal carboxylate is not directly added, but is instead produced in-situ does not change the end product.). Furthermore, "[b]ecause validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes." Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009). See also Purdue Pharma v. Epic Pharma, 811 F.3d 1345, 117 USPQ2d 1733 (Fed. Cir. 2016). However, in the context of an infringement analysis, a product-by-process claim is only infringed by a product made by the process recited in the claim. Id. at 1370 ( "a product in the prior art made by a different process can anticipate a product-by-process claim, but an accused product made by a different process cannot infringe a product-by-process claim" ).
Claim(s) 43, 50, 51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagayama et al 2009/0033208 in view of Tsujimura 2006/0145163.
Nagayama et al 2009/0033208 is relied upon as set forth above.
With respect to dependent claim 43, the examiner submits that the use of alkylene substituted (Q2 substituent) aromatic ester solvent(s) would have been an obvious selection as such are well known analogues (for such a purpose) to the specific species delineated in Nagayama.  US 2006/0145163 is cited as additional evidence that alkylene species such as alkyl-cinnamates (within the scope in dependent claims 43) are well known equivalents to other aromatic esters such as alkyl-benzoates specified in Nagayama primary reference (see US ‘163 para 0053).
	With respect to dependent claims 50, 51, the examiner respectfully submits that the skilled artisan would have to utilize only routine testing in order to arrive at viscosity/surface tension values suitable for deposition of the compositions depending on process conditions.  In fact, Nagayama alludes to optimization of viscosity through selection of proper solvent(s) (0024).  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
In view of the foregoing, the above claims have failed to patentably distinguish over the applied art.
	The remaining references listed on forms 892 and 1449 have been reviewed by the examiner and are considered to be cumulative to or less material than the prior art references relied upon in the rejection above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T KOPEC whose telephone number is (571)272-1319. The examiner can normally be reached Monday-Friday 9:00a-5:00p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on 5712725772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK KOPEC/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        



MK
September 8, 2022